Title: From George Washington to Colonel Richard Butler, 25 July 1779
From: Washington, George
To: Butler, Richard


        
          Dr Sir
          Hd Qrs [West Point] July 25: 1779
        
        I conclude the rain to day will prevent you from reconnoitering Stony point, as you proposed when I saw you. As I am very desirous of obtaining good information respecting it, I request the favor of you when you go on the business to be as particular & critical in your examination as you can; ascertaining the several Works the Enemy are carrying on—their number and nature—whether inclosed or otherwise. You will also be pleased to be attentive to the appearance and number of their Tents, as they may in some measure assist us in forming an estimate of their force. If you should come across any Deserters, or any person who has been in the Garrison in whom you can confide, you will try to find out the Corps that compose it and the strength of each—also the quantity & Size of Artillery & who commands. I am Dr Sir with great regard & esteem Yr Most Obedt sert
        
          Go: Washington
        
      